Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 requires the support member to contact the center mass of the panel while depending on claim 1 that requires contact only at the side of the panel and thus is contradictory. As best understood, claims 3 and 4 will be interpreted as contacting the center of the side panel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (U.S. App. 2013/0100046) in view of Cui (U.S. App. 2019/0349458).
In regard to claim 1, Chuang teaches an input device comprising: an operation panel member with an operation surface (see Fig. 1, Item 12); a support member contacting a side face of the operation panel member to support the operation panel member (see Fig. 1, Item 14), the side face being perpendicular to the operation surface of the operation panel member (see Fig. 1, 14B as well as Fig. 6B); and an actuator configured to vibrate the support member in a direction parallel to the operation surface (see Para. 35 haptic feedback parallel to vibration plate), and the operation panel member vibrates in a direction parallel to the operation surface by transmission of a vibration of the support member from the side face to the operation panel member (see Para. 34-35 and Fig. 1, where the parallel direction of vibration is lateral to the operation surface and panel member).
	Chuang is not relied upon to teach wherein the support member contacts the operation panel member only at the side face.
	However, Cui teaches wherein the support member contacts the operation panel member only at the side face (see at least Para. 9-10 can use a clamping of the side face so that the device is floating). 
	It would have been obvious to a person of ordinary skill in the art to modify the device of Chuang to include the clamping of Cui for convenient connection (see Para. 2). 
	Regarding claim 2, Chuang in view of Cui teaches all the limitations of claim 1 above. Chuang further teaches wherein the actuator is on a side opposite to the operation surface of the operation panel member (see Figs. 1 and 8B, Item 18).
	Regarding claim 3, Chuang in view of Cui teaches all the limitations of claim 1 above. Chuang further teaches wherein the support member contacts the side face on a plane including a center of mass of the operation panel member and parallel to the operation surface (see Fig. 3A, contact includes center mass and sides).
Regarding claim 4, Chuang in view of Cui teaches all the limitations of claim 2 above. Chuang further teaches wherein the support member contacts the side face on a plane including a center of mass of the operation panel member and parallel to the operation surface (see Fig. 3A, contact includes center mass and sides).
9. The input device as claimed in claim 1, wherein the support member includes: a hub secured to the actuator; a first arm extending from the hub in a first direction parallel to the operation surface; a second arm extending from the hub in a second direction opposite to the first direction; a first contacting portion, at an extending end of the first arm, contacting a portion of the side face; and a second contact portion, at an extending end of the second arm, contacting another portion of the side face.
Regarding claim 9, Chuang in view of Cui teaches all the limitations of claim 1 above. Chuang further teaches wherein the support member includes: a hub secured to the actuator (see at least Figs. 5A-6B and actuator 13 and 18 in Fig. 8B); a first arm extending from the hub in a first direction parallel to the operation surface (see Fig. 6A parallel carrier arm); a second arm extending from the hub in a second direction opposite to the first direction (see Fig. 6A other carrier arm crosses); a first contacting portion, at an extending end of the first arm, contacting a portion of the side face (see Fig. 6A, L bend in arm); and a second contact portion, at an extending end of the second arm, contacting another portion of the side face (see Fig. 6A, L bend in arm contacts side).
Regarding claim 10, Chuang in view of Cui teaches all the limitations of claim 2 above. Chuang further teaches wherein the support member includes: a hub secured to the actuator (see at least Figs. 5A-6B and actuator 13 and 18 in Fig. 8B); a first arm extending from the hub in a first direction parallel to the operation surface (see Fig. 6A parallel carrier arm); a second arm extending from the hub in a second direction opposite to the first direction (see Fig. 6A other carrier arm crosses); a first contacting portion, at an extending end of the first arm, contacting a portion of the side face (see Fig. 6A, L bend in arm); and a second contact portion, at an extending end of the second arm, contacting another portion of the side face (see Fig. 6A, L bend in arm contacts side).
Regarding claim 11, Chuang in view of Cui teaches all the limitations of claim 3 above. Chuang further teaches wherein the support member includes: a hub secured to the actuator (see at least Figs. 5A-6B and actuator 13 and 18 in Fig. 8B); a first arm extending from the hub in a first direction parallel to the operation surface (see Fig. 6A parallel carrier arm); a second arm extending from the hub in a second direction opposite to the first direction (see Fig. 6A other carrier arm crosses); a first contacting portion, at an extending end of the first arm, contacting a portion of the side face (see Fig. 6A, L bend in arm); and a second contact portion, at an extending end of the second arm, contacting another portion of the side face (see Fig. 6A, L bend in arm contacts side).
Regarding claim 12, Chuang in view of Cui teaches all the limitations of claim 4 above. Chuang further teaches wherein the support member includes: a hub secured to the actuator (see at least Figs. 5A-6B and actuator 13 and 18 in Fig. 8B); a first arm extending from the hub in a first direction parallel to the operation surface (see Fig. 6A parallel carrier arm); a second arm extending from the hub in a second direction opposite to the first direction  (see Fig. 6A other carrier arm crosses); a first contacting portion, at an extending end of the first arm, contacting a portion of the side face  (see Fig. 6A, L bend in arm); and a second contact portion, at an extending end of the second arm, contacting another portion of the side face (see Fig. 6A, L bend in arm contacts side).

Claim(s) 5-8 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (U.S. App. 2013/0100046) in view of Cui (U.S. App. 2019/0349458) in further view of Ciesla et al. (U.S. App. 2011/0012851 hereinafter referred to as “Cies”).
Regarding claims 5, 6, 7, and 8, Chuang in view of Cui teaches all the limitations of claims 1, 2, 3, and 4 respectively discussed above. Chuang is not relied upon to teach wherein a recess is formed from the side face, and the support member has a hook, an extending end of the hook fitting into the recess.
However, Cui further teaches wherein a recess is formed from the side face (see Fig. 4, Item 11), and the support member has a clamping member (see Fig. 4, Item 11), an extending end of the clamping member fitting into the recess (see Fig. 6).
It would have been obvious to a person of ordinary skill in the art to modify the device of Chuang to include the clamping of Cui for convenient connection (see Para. 2).
Chuang and Cui are not relied upon to teach the clamping member is a hook.
However, Cies teaches the clamping member is a hook (see Para. 48 hook alternative to a clamp).
It would have been obvious to a person of ordinary skill in the art to modify the device of Chuang to include the clamping of Cui with a hook of Cies for a suitable alternative locking mechanism (see Para. 48).
Regarding claims 13, 14, 15, and 16, Chuang in view of Cui and Cies teaches all the limitations of claims 5, 6, 7, and 8 respectively discussed above. Chuang further teaches Chuang further teaches wherein the support member includes: a hub secured to the actuator (see at least Figs. 5A-6B and actuator 13 and 18 in Fig. 8B); a first arm extending from the hub in a first direction parallel to the operation surface (see Fig. 6A parallel carrier arm); a second arm extending from the hub in a second direction opposite to the first direction (see Fig. 6A other carrier arm crosses); a first contacting portion, at an extending end of the first arm, contacting a portion of the side face (see Fig. 6A, L bend in arm); and a second contact portion, at an extending end of the second arm, contacting another portion of the side face (see Fig. 6A, L bend in arm contacts side).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694